Exhibit 10.27

CONFIDENTIAL TREATMENT MATERIAL

 

 

CONFIDENTIAL TREATMENT REQUESTED:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission (the “Commission”).

 

SHARE SUBSCRIPTION AGREEMENT

 

By and Between

 

INCYTE CORPORATION

 

and

 

MERUS N.V.

 

Dated as of December 20, 2016

 

 





--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

MERUS N.V.

 

SHARE SUBSCRIPTION AGREEMENT

 

THIS SHARE SUBSCRIPTION AGREEMENT (the “Agreement”) is made and entered into as
of December 20, 2016 (the “Signing Date”), by and between Merus N.V., a public
company with limited liability (naamloze vennootschap) incorporated under the
laws of the Netherlands (the “Company”), and Incyte Corporation, a Delaware
corporation (the “Purchaser”).

 

WHEREAS, the Company and the Purchaser are entering into that certain
Collaboration and License Agreement of even date herewith (the “Collaboration
Agreement”);

 

WHEREAS, the obligations in the Collaboration Agreement are conditioned upon the
execution and delivery of this Agreement, pursuant to which the Company will
issue and sell to the Purchaser a number of its common shares, nominal value
€0.09 per share (the “Common Shares”) as provided for herein; and

 

WHEREAS, the Purchaser desires to purchase and subscribe for, and the Company
desires to sell and issue, the Common Shares on the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.         Definitions.  When used in this Agreement, the following terms shall
have the respective meanings specified below:

 

“Action” shall mean any action, cause or action, suit, prosecution,
investigation, litigation, arbitration, hearing, order, claim, complaint or
other proceeding (whether civil, criminal, administrative, investigative or
informal) by or before any Governmental Authority or arbitrator.

 

“Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. For the purposes of this Agreement, in no event shall the
Purchaser or any of its Affiliates be deemed Affiliates of the Company or any of
its Affiliates, nor shall the Company or any of its Affiliates be deemed
Affiliates of the Purchaser or any of its Affiliates.

 

“beneficially owns” (including the correlative terms “beneficial ownership,”
“beneficially owned,” “beneficial owner” or “beneficially owning”) shall mean
beneficial ownership within the meaning of Rule 13d-3 and Rule 13d-5 under the
Exchange Act.

 





1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Business Day” shall mean any day except Saturday, Sunday and any day on which
banking institutions in New York, New York, generally are closed as a result of
federal, state or local holiday.

 

“Change of Control” shall mean, with respect to a Person, any of the following
events: (i) any Person is or becomes the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act, except that a Person shall be
deemed to have beneficial ownership of all shares that any such Person has the
right to acquire, whether such right which may be exercised immediately or only
after the passage of time), directly or indirectly, of a majority of the total
voting power represented by all shares of such Person’s outstanding capital
stock; (ii) such Person consolidates with or merges into another corporation or
entity, or any corporation or entity consolidates with or merges into such
Person, other than (A) a merger or consolidation which would result in the
voting securities of such Person outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) a majority of the combined voting power of the voting securities of
such Person or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of such Person (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of all shares of capital stock of such
Person, or (iii) such Person conveys, transfers or leases all or substantially
all of its assets, to any Person other than a wholly owned Affiliate of such
Person.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Common Share Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Shares, including,
without limitation, any debt, preferred shares, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Shares.

 

“Consent” shall mean any, internal or external, approval, authorization,
consent, license, franchise, Order, registration, notification, permit,
certification, clearance, waiver or other confirmation of or by a Governmental
Authority, other Person or company body.

 

“Contract” shall mean, with respect to any Person, any written agreement,
contract, commitment, indenture, note, bond, loan, license, sublicense, lease,
sublease, undertaking, statement of work or other arrangement to which such
Person is a party or by which any of its properties or assets are subject.

 

“control” (including the correlative terms “controlled by,” “controlling,” and
“under common control with”), as applied to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership or voting of securities, by contract or otherwise.

 

“Controlled Affiliate” shall mean, with respect to a Person, an Affiliate of
such Person controlled by such Person.

 





2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Employee Benefit Plan” shall mean any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA, whether or not subject to ERISA), any
severance, employment, incentive or bonus, retention, change in control,
deferred compensation, termination pay, profit sharing, retirement, welfare,
post-employment welfare, fringe benefit, vacation or paid time off, equity or
equity-based or any other plan, policy, program, agreement, contract or
arrangement that is sponsored, maintained, contributed to, or required to be
contributed to by the Company or any of its Subsidiaries or under or with
respect to which the Company or any of its Subsidiaries has any current or
contingent liability or obligation

 

“Environmental Law” shall mean all national, supra-national, federal, state,
local and foreign Laws concerning public health and safety, worker health and
safety, pollution or protection of the environment; including without limitation
all those relating to the generation, handling, transportation, treatment,
storage, disposal, release, exposure to or cleanup of hazardous materials,
substances or wastes, including petroleum, asbestos, polychlorinated biphenyls,
asbestos, noise or radiation.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended, and the rulings and regulations thereunder.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

 

“Health Care Laws” means all applicable Laws relating to pricing, marketing,
promotion, sale, distribution, coverage, or reimbursement of a drug, biological
or medical device.

 

“Indebtedness” shall mean, with respect to any Person at any applicable time of
determination, without duplication, (a) all liabilities and obligations for
borrowed money, (b) all liabilities and obligations evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (c) all
liabilities and obligations under or in respect of swaps, hedges or similar
instruments, (d) all liabilities and obligations in respect of letters of credit
and similar instruments, (e) all liabilities and obligations (contingent or
otherwise) arising from or in respect of (i) deferred compensation arrangements,
or (ii) pension plans, (f) all guaranties in connection with any of the
foregoing, and (g) all accrued interest, prepayment premiums, fees, penalties,
expenses or other amounts payable in respect of any of the foregoing.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereto.

 

“Knowledge”  means the knowledge of Ton Logtenberg, Ph.D., Shelley Margetson,
Mark Throsby, Ph.D., Hui Liu, Ph.D. or John de Kruif, Ph.D. after reasonable
inquiry.

 





3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and ordinances of any Governmental Authority.

 

“Leased Real Property” shall mean all leasehold or subleasehold estates and all
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property held by the Company or any of its
Subsidiaries pursuant to any Lease.

 

“Leases” shall mean all leases, subleases, licenses, concessions and other
Contracts pursuant to which the Company or any of its Subsidiaries holds any
Leased Real Property as tenant, sublease, licensee or concessionaire (including
the rights to all security deposits and other amounts and instruments deposited
by or on behalf of the Company or and of its Subsidiaries thereunder) and all
material amendments, extensions, renewals, guaranties and other agreements with
respect thereto.

 

“Liens” shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other effects that
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect,  is or is reasonably likely to be materially adverse to
the business, clinical or pre-clinical programs, intellectual property,
condition (financial or other), assets, liabilities or results of operations of
the Company and its Subsidiaries, taken as a whole;  provided,  however, that in
no event shall any of the following occurring after the date hereof, alone or in
combination, be deemed to constitute, or be taken into account in determining
whether a Material Adverse Effect has occurred:  (i) changes in the Company’s
industry generally or in conditions in the Netherlands or global economy or
capital or financial markets generally, including changes in interest or
exchange rates, (ii) any Effect caused by the announcement or pendency of the
transactions contemplated by the Transaction Agreements, or the identity of the
Purchaser or any of its Affiliates as the purchaser in connection with the
transactions contemplated by this Agreement or as a participant in the
Collaboration Agreement, (iii) the performance of this Agreement, the
Collaboration Agreement and the transactions contemplated hereby and thereby,
including compliance with the covenants set forth herein and therein, or any
action taken or omitted to be taken by the Company at the request or with the
prior consent of the Purchaser, (iv) changes in general legal, regulatory,
political, economic or business conditions or changes to IFRS (as hereinafter
defined) or interpretations thereof occurring after the date hereof that, in
each case, generally affect the biotechnology or biopharmaceutical industries,
(v) acts of war, sabotage or terrorism occurring after the date hereof, or any
escalation or worsening of any such acts of war, sabotage or terrorism, or
(vi) earthquakes, hurricanes, floods or other natural disasters occurring after
the date hereof, provided, however, that with respect to clauses (i), (iv),
(v) and (vi), such effects, alone or in combination, may be deemed to
constitute, or be taken into account in determining whether a Material Adverse
Effect has occurred, but only to the extent such effects disproportionately
affect the Company and its Subsidiaries compared to other participants in the
biotechnology or biopharmaceutical industries.

 





4

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Material Contract” shall mean any Contract entered into by the Company or any
of its Subsidiaries that is required under the Exchange Act to be filed as an
exhibit to a Company SEC Document pursuant to Item 601(b)(10) of Regulation S-K.

 

“NASDAQ” shall mean the NASDAQ Stock Market LLC.

 

“Order” shall mean any assessment, award, decision, injunction, judgment, order,
ruling, verdict or writ entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.

 

“Permitted Liens” shall mean (a) mechanics’, materialman’s, workmens’,
repairmens’, warehousemen’s, supplier’s, vendor’s, carrier’s and other similar
Liens arising or incurred in the ordinary course of business by operation of Law
securing amounts that are not yet due and payable, (b) Liens for Taxes,
assessments and other charges of Governmental Authorities not yet due and
payable, (c) Liens arising under original purchase price conditional sales
Contracts and equipment leases with third parties, (d) pledges or deposits to
secure obligations under workers or unemployment compensation Laws or to secure
other statutory obligations, (e) easements, covenants, conditions and
restrictions of record affecting title to the Leased Real Property which do not
or would not materially impair the use or occupancy of any Leased Real Property
in the operation of the business conducted thereon as of the date of this
Agreement, and (f) any zoning, or other governmentally established restrictions
of encumbrances.

 

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Tax” or “Taxes” shall mean any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Purchaser, the Company or any Affiliate of the Purchaser or the
Company.

 

“Trading Day” shall mean a day on which the Trading Market is open for trading.





5

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

“Trading Market” shall mean the NASDAQ Global Market or New York Stock Exchange
to the extent that the Common Shares are then listed on such exchange, as
applicable.

 

“Transaction Agreements” shall mean this Agreement and the Collaboration
Agreement.

 

“Transfer” by any Person means directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of, any securities
beneficially owned by such Person or of any interest (including any voting
interest) in any securities beneficially owned by such Person. For the avoidance
of doubt, a transfer of control of the direct or indirect beneficial ownership
of securities is a Transfer of such securities for purposes of this Agreement.

 

“Transfer Agent” shall mean American Stock Transfer & Trust Company, LLC, or any
successor transfer agent of the Company.

 

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended and any similar or related Law.

 

2.         Closing, Delivery and Payment.

 

2.1       Closing.  Subject to the terms and conditions hereof, and in reliance
on the representations, warranties, covenants and other agreements hereinafter
set forth, at the closing of the transactions contemplated hereby (the
“Closing”), the Company hereby agrees to issue to the Purchaser, and the
Purchaser agrees to subscribe for, 3,200,000 Common Shares (the “Shares”), at a
purchase price of $25.00 per Common Share, free and clean of all Liens (other
than Liens imposed by applicable securities Laws or contained herein), for an
aggregate issue price of Eighty Million Dollars ($80,000,000) (the “Purchase
Price”).  The Closing shall take place remotely via the exchange of documents
and signatures, as soon as practicable, but in no event later than at 10:00
a.m. on the first Business Day immediately following the date on which the last
of the conditions set forth in Article 6 has been satisfied or waived (other
than those conditions that by their nature can only be satisfied at the
Closing), or at such other date and time as the Company and Purchaser shall
mutually agree (which date and time are designated as the “Closing Date”).

 

2.2       Delivery and Payment.  At the Closing, subject to the terms and
conditions hereof, the Company will instruct the Company’s transfer agent to
deliver to the Purchaser, via book entry to the applicable balance account
registered in the name of the Purchaser, the Shares, against payment of the
Purchase Price in U.S. dollars by wire transfer of immediately available funds
to the order of the Company.

 

2.3       Deliveries at Closing.

 

(a)     Deliveries by the Company. At the Closing, the Company shall deliver or
cause to be delivered to the Purchaser the following items:





6

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(i)        a true copy of the Articles of Association of the Company, as amended
and converted into the Articles of Association for a Dutch public company with
limited liability (naamloze vennootschap), issued not more than ten (10) days
prior to the Closing Date;

 

(ii)       evidence of the filing of the Listing of Additional Shares
notification to NASDAQ as it relates to the Shares;

 

(iii)      a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver the Shares to Purchaser on an
expedited basis;

 

(iv)      a legal opinion of Eversheds B.V., the Company’s Dutch counsel, dated
as of the Closing Date, in the form attached hereto as Exhibit A;

 

(v)       an opinion of Latham & Watkins LLP, counsel for the Company, addressed
to the Purchaser, and dated the Closing Date, in substantially the form of the
draft provided to the Purchaser on the date hereof;

 

(vi)      a certificate, dated as of the Closing Date, signed by the members of
the Company’s management board, confirming that the conditions to the Closing
set forth in Section 6.1 have been satisfied;

 

(vii)     a private deed of issue of the Shares; and

 

(viii)    all such other documents, certificates and instruments as the
Purchaser may reasonably request in order to give effect to the transactions
contemplated hereby and by the other Transaction Agreements.

 

(b)     Deliveries by the Purchaser.  At the Closing, the Purchaser shall
deliver or cause to be delivered to the Company the Purchase Price, by wire
transfer of immediately available funds to one or more accounts designated by
the Company, such designation to be made no later than two (2) Business Days
prior to the Closing Date.

 

3.         Representations and Warranties of the Company.  Except as (A) set
forth in the schedules delivered herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules and (B) as set forth in the
Company SEC Documents (as defined herein), and only to the extent such Company
SEC Documents are specifically referenced in such representation or warranty,
the Company hereby represents and warrants to the Purchaser that as of the date
hereof:

 

3.1       Organization, Good Standing and Qualification.

 

(a)     The Company is duly incorporated and validly exists as a public company
with limited liability (naamloze vennootschap) under the laws of the Netherlands
and has not been declared bankrupt, granted a suspension of payments or is
otherwise subject to insolvency proceedings.  The Company has all requisite
corporate power and authority to own and operate its properties and assets, to
execute and deliver the Transaction Agreements, to issue and





7

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

sell the Shares, and to carry out the provisions of the Transaction Agreements
and to carry on its business as presently conducted and as presently proposed to
be conducted. Each of the Company’s Subsidiaries (as defined herein) is an
entity duly incorporated or otherwise organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdiction) under
the Laws of the jurisdiction of its incorporation or organization, as
applicable, and has all requisite power and authority to carry on its business
to own and use its properties. Neither the Company nor any of its Subsidiaries
is in violation or default of any of the provisions of its respective articles
of association, charter, certificate of incorporation, bylaws, limited
partnership agreement or other organizational or constitutive documents.  Each
of the Company and its Subsidiaries is duly qualified to do business as a
foreign entity and is in good standing (to the extent such concept exists in the
relevant jurisdiction) in each jurisdiction in which the conduct of its business
or its ownership or leasing of property makes such qualification necessary,
except to the extent any failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect.  During the twelve
(12) months preceding the Signing Date, neither the Company nor any of its
Subsidiaries has taken any action nor have any other steps been taken or Actions
commenced or, to the Company’s Knowledge, threatened against any of them, for
their winding up or dissolution or for any of them to enter into any
arrangement, scheme or composition for the benefit of creditors, or for the
appointment of a receiver, administrator, liquidator, trustee or similar officer
of any of them, or any of their respective properties, revenues or assets.

 

(b)     During the twelve (12) months preceding the Signing Date, neither the
Company nor any of its Subsidiaries has taken any action nor have any other
steps been taken or Actions commenced or, to the Company’s Knowledge, threatened
against any of them, for their winding up or dissolution or for any of them to
enter into any arrangement, scheme or composition for the benefit of creditors,
or for the appointment of a receiver, administrator, liquidator, trustee or
similar officer of any of them, or any of their respective properties, revenues
or assets.

 

3.2       Subsidiaries.  The Company has disclosed all of its subsidiaries
required to be disclosed in an exhibit to its Registration Statement on Form F-1
filed with the SEC (the “Subsidiaries”).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully paid
and, if applicable in the relevant jurisdiction, non-assessable, and free of
preemptive and similar rights to subscribe for or purchase securities.

 

3.3       Capitalization.

 

(a)     The authorized share capital (maatschappelijk kapitaal) of the Company,
immediately prior to the Signing Date, consists of 21,569,280 Common Shares,
16,085,851 of which were issued and outstanding, and 21,569,280 preferred
shares, nominal value €0.09 per share, none of which were issued and
outstanding.  Under the Company’s 2016 Supervisory Board Compensation Program,
2010 Employee Option Plan and 2016 Incentive Award Plan (together, the “Plans”),
immediately prior to the Signing Date, (i) options to acquire 1,231,337 Common
Shares have been granted and are outstanding, (ii) no restricted share units
have been granted and are outstanding, and (iii) 989,888 Common Shares remained
available for future issuance to supervisory or management board members, senior
executives, employees and





8

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

consultants of the Company and its Subsidiaries.  Since the Signing Date, the
Company has not issued any equity securities, other than those issued pursuant
to the Plans.

 

(b)     Except as disclosed in the Company SEC Documents, including its Articles
of Association, dated May 19, 2016 (the “Articles of Association”), and other
than the Common Shares reserved for issuance under the Plans and the Stichting
Continuïteit Merus’ call option in relation to preferred shares in the share
capital of the Company, there are no outstanding options, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
shareholder agreements, or agreements of any kind for the purchase or
acquisition from the Company or any of its Subsidiaries of any of its
securities, including the Shares.  Except as stipulated in the Articles of
Association, no Person is entitled to preemptive rights, rights of first
refusal, rights of participation or similar rights with respect to any
securities of the Company or any of its Subsidiaries, including with respect to
the issuance of Shares contemplated hereby.  There are no voting agreements,
registration rights agreements or other agreements of any kind among the Company
or any of its Subsidiaries and any other Person relating to the securities of
the Company or any of its Subsidiaries, including the Shares.

 

(c)     All of the issued and outstanding Common Shares have been duly
authorized and validly issued and are fully paid and were issued in compliance
with all applicable Laws concerning the issuance of securities.  The Shares have
been duly and validly authorized and, when issued and paid for pursuant to this
Agreement, (i) will be validly issued, and fully paid, (ii) will form part of
the same class of Common Shares and will have the same profit entitlement and
voting rights as the Common Shares, (iii) will not be subject to pre-emptive
rights, and (iv) shall be free and clear of all Liens, except for restrictions
on transfer imposed by applicable securities Laws or contained herein.

 

(d)     Neither the Company nor any of its Subsidiaries owns or holds the right
to acquire any stock, partnership, interest, joint venture interest or other
equity ownership interest in any Person, and, except as disclosed in the Company
SEC Documents, the Company owns, directly or indirectly, all of the capital
stock or other equity interests of each of its Subsidiaries, free and clear of
any Liens.

 

3.4       Authorization; Binding Obligations.  All corporate action on the part
of the Company and its supervisory and management boards necessary for the
authorization of the Transaction Agreements, the performance of all obligations
of the Company hereunder and thereunder at the Closing and the authorization,
sale, issuance and delivery of the Shares pursuant hereto has been taken,
including (i) the approval by the management board of the Company to issue the
Shares, to exclude rights of pre-emption in respect of such issuance, and to
approve payment in U.S. dollars for the Shares, (ii) the approval of the
supervisory board of the Company of the foregoing resolutions of the management
board of the Company, (iii) the execution of the Deed of Issue by the Company
with respect to the Shares being issued, and (iv) the reservation of a
sufficient number of Common Shares from the Company’s authorized share capital
to provide for the issuance of the Shares. Aside from (i) through (iv) above, no
other action is required on the part of the Company, its supervisory board, its
management board, or its shareholders prior to the Closing for the consummation
of the transactions contemplated by the Transaction Agreements.  Each of the
Transaction Agreements has been duly executed and delivered by the Company and,





9

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

assuming due authorization, execution and delivery by the Purchaser, constitutes
valid and binding obligations of the Company enforceable in accordance with
their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application affecting
enforcement of creditors’ rights, (b) general principles of equity that restrict
the availability of equitable remedies and (c) to the extent that the
enforceability of indemnification provisions may be limited by applicable Laws.

 

3.5       Company SEC Documents; Financial Statements; NASDAQ; Indebtedness.

 

(a)     Since May 18, 2016, the Company has timely filed with the SEC all of the
reports and other documents required to be filed by it under the Exchange Act
and Securities Act and any required amendments to any of the foregoing (the
“Company SEC Documents”).  As of their respective filing dates, each of the
Company SEC Documents complied in all material respects with the requirements of
the Securities Act and the Exchange Act applicable to such Company SEC
Documents, and, when filed, no Company SEC Documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  None of the
Company’s Subsidiaries is subject to the periodic reporting requirements of the
Exchange Act.  As of the date hereof, there are no outstanding or unresolved
comments in comment letters from the SEC staff with respect to any of the
Company SEC Documents and the Company has not been notified that any of the
Company SEC Documents is the subject of ongoing SEC review or outstanding
investigation.

 

(b)     The financial statements of the Company included in the Company SEC
Documents when filed complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with
International Financing Reporting Standards as issued by the International
Accounting Standards Board and endorsed/adopted by the European Union (“IFRS”)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended.  Except (i) as set forth
in the Company SEC Documents or (ii) for liabilities incurred in the ordinary
course of business subsequent to the date of the most recent balance sheet
contained in the Company SEC Documents, the Company has no liabilities, whether
absolute or accrued, contingent or otherwise, other than those that would not,
individually or in the aggregate, be material to the Company and its
Subsidiaries taken as a whole. Neither the Company nor any of its Subsidiaries
has or is subject to any “Off-Balance Sheet Arrangement” (as defined in Item
303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act).

 

(c)     The Common Shares are listed on the NASDAQ Global Market, and the
Company has not received any notification that, and has no Knowledge that,
NASDAQ is contemplating terminating such listing.

 





10

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(d)     As of the date hereof, neither the Company nor any of its Subsidiaries
has any material Indebtedness that is not reflected on its most recent balance
sheet included in the Company SEC Documents.

 

3.6       Obligations to Related Parties.  There are no obligations of the
Company or any of its Subsidiaries to supervisory or management board members,
senior executives, shareholders, Affiliates, or employees of the Company or any
of its Subsidiaries other than (a) for payment of salary for services rendered,
(b) reimbursement for reasonable expenses incurred on behalf of the Company and
any of its Subsidiaries, and (c) for other standard employee benefits made
generally available to all employees (including equity award agreements
outstanding under any equity incentive plan approved by the supervisory board of
the Company).  None of the supervisory or management board members, affiliates,
senior executives, key employees or, to the Company’s Knowledge, 5% shareholders
of the Company or any members of their immediate families, is indebted to the
Company or party to a transaction with the Company required to be disclosed in
the Company SEC Documents under Item 404 of Regulation S-K that is not so
disclosed.

 

3.7       Compliance with Other Instruments.  Neither the Company nor any of its
Subsidiaries is in violation or default of any term of its articles of
association, charter, certificate of incorporation, bylaws, limited partnership
agreement, or other organizational or constitutive documents, or of any
provision of any mortgage, indenture, contract, lease, agreement, instrument or
Contract to which it is party or by which it is bound or of any Order.  The
execution, delivery, and performance of and compliance with the Transaction
Agreements, and the issuance and sale of the Shares pursuant hereto, will not,
with or without the passage of time or giving of notice, (i) conflict with or
result in a violation of the articles of association, charter, certificate of
incorporation, bylaws, limited partnership agreement, or other organizational or
constitutive documents of the Company or any of its Subsidiaries, in each case
as in effect on Closing Date, (ii) result in any violation of any Law or Order
to which the Company, any of its Subsidiaries or any of their respective assets
is subject, (iii) (A) conflict with or result in a breach, violation of, or
constitute a default under, (B) give any third party the right to modify,
terminate or accelerate, or cause any modification, termination or acceleration
of, any obligation under, or (C) require Consent under, any Contract to which
the Company or any of its Subsidiaries is a party, or (iv) result in the
creation of any Lien upon any of the Company’s or any Subsidiary’s assets or
capital stock, except in the case of any of clauses (ii), (iii) and (iv) above,
as would not reasonably be expected to have a Material Adverse Effect.  Neither
the execution, delivery or performance of any Transaction Agreement by the
Company, nor the consummation by it of the obligations and transactions
contemplated hereby and thereby (including the issuance of the Shares) requires
any Consent, other than (i) filings required under applicable U.S. federal and
state securities Laws, (ii) the notification of the issuance and sale of the
Shares to NASDAQ, (iii) the registration of the related capital increase with
the Dutch Trade Register, (iv) a resolution of the management board to issue the
Shares to the Purchaser and the exclusion of any pre-emptive rights of current
shareholders, approved by the supervisory board, (v) deed of issue in relation
to the issuance of the Common Shares, and (vi) consent of the Company for the
payment in U.S. Dollars (rather than Euros) for the Shares.

 





11

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

3.8       Litigation.  Except as disclosed in the Company SEC Documents filed
prior to the Signing Date, there is no material: (i) Action pending or, to the
Company’s Knowledge, threatened, against the Company or any of its Subsidiaries
or (ii) Order in effect against the Company or any of its Subsidiaries.

 

3.9       Compliance with Laws; Permits.  The Company and its Subsidiaries are
not, and since January 1, 2014 have not been, in violation in any material
respect of any applicable Law (including any Health Care Law) in respect of the
conduct of its business or the ownership of its properties.  No Consents are
required to be filed in connection with the execution and delivery of this
Agreement or the issuance of the Shares, except under the HSR Act or those that
have been filed or obtained.  The Company and each of its Subsidiaries has all
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, except those the lack of
which would not reasonably be expected to have a Material Adverse Effect.

 

3.10     Offering Valid.  Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4.5 hereof, the offer, sale and
issuance of the Shares will be exempt from the registration requirements of the
Securities Act, and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities Laws.  Neither the Company nor
any agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of the Shares to any
person or persons so as to bring the sale of such Shares by the Company within
the registration requirements of the Securities Act or the securities Laws of
The Netherlands.

 

3.11     Investment Company.  The Company is not, and after giving effect to the
transactions contemplated by the Transaction Agreements will not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

3.12     Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
compliance in all material respects with the requirements of the Sarbanes-Oxley
Act of 2002, including the rules and regulations of the SEC promulgated
thereunder, applicable to it as of the date hereof.  As of the Signing Date, the
Company qualifies as an “emerging growth company” as defined in the Jumpstart
Our Business Startups Act of 2012 (the “JOBS Act”).  The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with IFRS and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to provide reasonable assurance
that information required to be disclosed by the Company in the reports it files
or submits





12

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the SEC’s rules and forms.

 

3.13     Absence of Changes. Since June 30, 2016, (a) the Company and each of
its Subsidiaries has conducted its business operations in the ordinary course of
business consistent with past practice and (b) there has not occurred any event,
change, development, circumstance or condition that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.

 

3.14     Tax Matters.

 

(a)     Except as set forth in the Company SEC Documents filed prior to the
Signing Date, (i) the Company and each of its Subsidiaries has timely prepared
and filed all federal and all other material Tax Returns required to have been
filed by each of them with all appropriate Governmental Authorities and timely
paid all Taxes shown thereon, (ii) all such Tax Returns are true, correct and
complete in all material respects and (iii) all Taxes that the Company or any of
its Subsidiaries is required to withhold or to collect for payment have been
duly withheld and collected and paid to the proper Governmental Authority or
third party when due;

 

(b)     Except as set forth in the Company SEC Documents filed prior to the
Signing Date, (i) neither the Company nor any of its Subsidiaries (A) has been a
member of an affiliated group filing a consolidated federal income Tax Return
(other than a group the common parent of which was the Company) or (B) has any
liability for the Taxes of any Person (other than the Company or any of its
Subsidiaries) under U.S. Treas. Reg. § 1.1502-6 (or any similar provision of
state, local, or non-U.S. Law), as a transferee or successor, by Contract, or
otherwise (excluding Contracts entered into in the ordinary course of business
and not primarily related to Taxes);

 

(c)     Neither the Company nor any of its Subsidiaries has distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Section 355 or 361 of the Code;

 

(d)     Neither the Company nor any of its Subsidiaries is or has been a party
to any “listed transaction,” as defined in Section 6707A(c)(2) of the Code and
U.S. Treas. Reg. § 1.6011-4(b)(2); and

 

(e)     Neither the Company nor any Subsidiary has ever been, nor will they be
at the Closing, a United States Real Property Holding Corporation within the
meaning of Section 897(c)(2) of the Code during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.

 

3.15     Property.  The Company does not own any real property. Except as would
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, (a) the Company and each of its Subsidiaries has the right to
use or occupy the Leased Real Property under valid and binding leases and
(b) the Company and its Subsidiaries have good and valid title to, or a valid
license to use or leasehold interest in, all of their respective material
tangible assets, free and clear of all Liens (other than Permitted Liens).

 





13

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

3.16     Employee Benefits Matters.

 

(a)     Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Employee Benefit Plan (and each related trust, insurance
Contract, or fund) has been maintained, funded and administered in accordance
with its terms and in compliance with the applicable requirements of Law,
including ERISA and the Code and other applicable Laws and (ii) all
contributions, distributions, reimbursements and premium payments due with
respect to each Employee Benefit Plan have been timely made or properly
accrued.  Each Employee Benefit Plan that is intended to meet the requirements
of a “qualified plan” under Section 401(a) of the Code has received a favorable
determination letter (or may rely on a favorable opinion letter) issued by the
United States Internal Revenue Service and to the Company’s Knowledge, nothing
has occurred that would reasonably be expected to have a material adverse effect
on the qualification of such Employee Benefit Plan.

 

(b)     Except as would not reasonably be expected to have a Material Adverse
Effect, (i) neither the Company nor any of its Subsidiaries maintains, sponsors,
contributes to, has any obligation to contribute to, or has any current or
potential liability or obligation under or with respect to (A) a “defined
benefit plan” (as such term is defined in Section 3(35) of ERISA), (B) a
“multiple employer plan” (within the meaning of Section 210 of ERISA or
Section 413(c) of the Code), (C) a “multiemployer plan” as defined in
Section 3(37) of ERISA, or (D) a “multiple employer welfare arrangement” (as
such term is defined in Section 3(40) of ERISA); (ii) no Employee Benefit Plan
provides and neither the Company nor any of its Subsidiaries has any current or
potential obligation to provide post-termination or post-retirement health, life
or other welfare benefits other than as required under Section 4980B of the Code
or any similar state Law; and (iii) neither the Company nor any of its
Subsidiaries has any current or potential liability or obligation by reason of
at any time being treated as a single employer under Section 414 of the Code
with any other Person.

 

(c)     Except as would not reasonably be expected to have a Material Adverse
Effect,, (i) there have been no prohibited transactions (as defined in
Section 406 of ERISA or Section 4975 of the Code) and no breach of fiduciary
duty (as determined under ERISA) with respect to any Employee Benefit Plan,
(ii) the Company and its Subsidiaries have, for purposes of each Employee
Benefit Plan, correctly classified those individuals performing services for the
Company or any of its Subsidiaries as employees or non-employees, and
(iii) there do not exist any pending or, to the Company’s Knowledge, threatened
claims (other than routine undisputed claims for benefits) or Actions with
respect to any Employee Benefit Plan.

 

(d)     The transactions contemplated by the Transaction Agreements will not
(either alone or in combination with another event) (i) cause the acceleration
of vesting in, or payment of, any material benefits or compensation under any
Employee Benefit Plan, (ii) require the funding of any material amount of
compensation or benefits due to any manager, employee, officer, director,
shareholder or other service provider (whether current, former or retired) of
the Company or any of its Subsidiaries or their beneficiaries and,
(iii) otherwise materially accelerate or materially increase any liability or
obligation under any Employee Benefit Plan.

 





14

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

3.17     Labor Matters.

 

(a)     Neither the Company nor any of its Subsidiaries is a party to or bound
by any collective bargaining agreement or other Contract or relationship with
any union, labor organization, or other collective bargaining representative.
There are no strikes, work stoppages or any other material labor disputes
against the Company or any of its Subsidiaries pending or, to the Company’s
Knowledge, threatened, and no such disputes have occurred since January 1, 2015.
No union organization or decertification activities are underway or, to the
Company’s Knowledge, threatened with respect to employees of the Company or any
of its Subsidiaries.

 

(b)     Each of the Company and its Subsidiaries is, and at all times since
January 1, 2015, has been in compliance in all material respects with all
applicable Laws respecting employment and employment practices, including
provisions thereof relating to terms and conditions of employment, wages and
hours, overtime, classification of employees and independent contractors,
immigration, and the withholding and payment of social security and other
employment Taxes.

 

(c)     Since January 1, 2015, neither the Company nor any of its Subsidiaries
has implemented any plant closing or layoff of employees that could implicate
the WARN Act and result in material liability to the Company and its
Subsidiaries, taken as a whole.

 

3.18     Intellectual Property.  The representations of the Company contained in
Section 12.3 of the Collaboration Agreement are, subject to the exceptions and
qualifications contained therein and disclosures related thereto, true, correct
and complete.

 

3.19     Environmental Matters. Except as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect: (i) no notice,
notification, demand, request for information, citation, summons, complaint or
Order has been received since January 1, 2015 by, and no Action is pending or,
to the Company’s Knowledge, threatened by any Person against, the Company or any
of its Subsidiaries, and no penalty has been assessed against the Company or any
of its Subsidiaries, in each case, with respect to any matters relating to or
arising out of any Environmental Law and (ii) the Company and its Subsidiaries
are, and since January 1, 2015 have been, in compliance in all material respects
with all applicable Environmental Laws, including any Consent required by
Environmental Laws.

 

3.20     Insurance.  Except as has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect,
(a) all insurance policies (“Policies”) with respect to the business and assets
of the Company and its Subsidiaries are in full force and effect, (b) neither
the Company nor any of its Subsidiaries is in breach or default, and neither the
Company nor any of its Subsidiaries has taken any action or failed to take any
action that, with notice or the lapse of time, would constitute such a breach or
default, or permit termination or modification of any of the Policies, and
(c) the Company and its Subsidiaries have not received any written notice of
cancellation or threatened cancellation of any of the Policies or of any claim
pending regarding the Company or any of its Subsidiaries under any of such
Policies as to which coverage has been questioned, denied or disputed by the
underwriters of such Policies. The Company and its Subsidiaries maintain
insurance with reputable insurers in such amounts and





15

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

against such risks as is customary for the industries in which it and its
Subsidiaries operate and as the management of the Company has in good faith
determined to be prudent and appropriate.

 

3.21     Contracts.  Neither the Company nor any of its Subsidiaries is in
violation, default or breach under any of its Material Contracts.  All Material
Contracts required to be filed with the Company SEC Documents have been timely
filed.

 

3.22     Application of Takeover Protections.  Except as disclosed in the
Company SEC Documents filed prior to the Signing Date, there is no control share
acquisition, business combination, poison pill or other similar anti-takeover
provision under the articles of association of the Company, its bylaws or, to
the Company’s Knowledge, the Laws of the Netherlands that is or could become
applicable to, or is or could be to the detriment of, the Purchaser as a result
of the Purchaser and the Company fulfilling their respective obligations or
exercising their respective rights under the Transaction Agreements, including
as a result of the issuance or ownership of the Shares.

 

3.23     Anti-Corruption and Anti-Bribery Laws. Neither the Company and its
Subsidiaries, nor, to the Company’s Knowledge, any of their respective director,
officer, agent, employee or other authorized person acting on behalf of the
Company is aware of or has taken any action, directly or indirectly, that could
result in a violation or a sanction for violation by such persons of the Foreign
Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be
amended, or similar law of any other relevant jurisdiction, or the rules or
regulations thereunder; and the Company has instituted and maintain policies and
procedures to ensure compliance therewith. No part of the proceeds from the sale
of the Shares will be used, directly or indirectly, in violation of the Foreign
Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be
amended, or similar law of any other relevant jurisdiction, or the rules or
regulations thereunder.

 

3.24     Economic Sanctions. Neither the Company and its Subsidiaries, nor, to
the Company’s Knowledge, any of their respective director, officer, agent,
employee or other authorized person acting on behalf of the Company: (i) is, or
is controlled or 50% or more owned in the aggregate by or is acting on behalf
of, one or more individuals or entities that are currently the subject of any
sanctions administered or enforced by the United States or The Netherlands
(collectively, “Sanctions” and such persons, “Sanctioned Persons” and each such
person, a “Sanctioned Person”) or (ii) has, within the last five (5) years, done
the Company’s business in a country or territory that was, or whose government
was, at such time the subject of Sanctions that broadly prohibit dealings with
that country or territory. Within the past five (5) years, to the Knowledge of
the Company, it has neither been the subject of any governmental investigation
or inquiry regarding compliance with Sanctions nor has it been assessed any fine
or penalty in regard to compliance with Sanctions.

 

3.25     Accountants.  The Company’s registered public accounting firm is KPMG
Accountants N.V. To the Company’s Knowledge, KPMG Accountants N.V. are
independent public accountants with respect to the Company within the meaning of
the Securities Act and Exchange Act and the applicable published rules and
regulations thereunder.

 





16

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

3.26     Money Laundering.  The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
Company’s Knowledge, threatened.

 

3.27     No “Bad Actor” Disqualification.  The Company has conducted a factual
inquiry including the procurement of relevant questionnaires from each Covered
Person (as defined below) or other means to determine whether any Covered Person
(as defined below) is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act
(“Disqualification Events”). Neither the Company, nor, to the Company’s
Knowledge, after conducting such factual inquiries, any other Covered Person, is
subject to a Disqualification Event, except for a Disqualification Event covered
by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has complied,
to the extent applicable, with any disclosure obligations under
Rule 506(e) under the Securities Act.  “Covered Persons” are those persons
specified in Rule 506(d)(1) under the Securities Act, including the Company; any
predecessor or affiliate of the Company; any director, executive officer, other
officer participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Shares; and any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Shares (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.

 

4.        Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:

 

4.1       Organization; Good Standing.  The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The Purchaser has or will have all requisite power and authority to
enter into the Transaction Agreements, to subscribe for the Shares and to
perform its obligations under and to carry out the other transactions
contemplated by the Transaction Agreements, and no further approval or
authorization by any of its stockholders, partners, members or other equity
owners, as the case may be, is required.

 

4.2       Requisite Power and Authority.  The Purchaser has all necessary power
and authority to execute and deliver the Transaction Agreements and all action
on the Purchaser’s part required for the lawful execution and delivery of the
Transaction Agreements has been taken.  The Transaction Documents been duly and
validly executed and delivered by the Purchaser and the Transaction Agreements
are, assuming due authorization, execution and delivery by the Company, valid
and binding obligations of the Purchaser, enforceable in accordance with their
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or





17

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

other Laws of general application affecting enforcement of creditors’ rights,
(b) as limited by general principles of equity that restrict the availability of
equitable remedies, and (c) to the extent that the enforceability of
indemnification provisions may be limited by applicable Laws.

 

4.3       No Conflicts.  The execution, delivery and performance of the
Transaction Agreements and compliance with the provisions thereof by the
Purchaser will not, with or without the passage of time or giving of notice:
(i) conflict with or result in a violation of the certificate of incorporation,
bylaws, or other organizational or constitutive documents of the Purchaser as in
effect on the Closing Date,  (ii) result in any violation of any Law or Order to
which the Purchaser or any of its assets is subject, (iii) (A) conflict with or
result in a breach, violation of, or constitute a default under, or (B) give any
third party the right to modify, terminate or accelerate, or cause any
modification, termination or acceleration of, any obligation under any Contract
to which the Purchaser is a party, or (iv) result in the creation of any Lien
upon any of the Purchaser’s assets or capital stock, except in the case of any
of clauses (ii), (iii) and (iv) above, as would not reasonably be expected to
materially impair of the ability of the Purchaser to perform its obligations
under the Transaction Agreements and the transactions contemplated thereby in
any material respect.

 

4.4       No Governmental Authority or Third Party Consents.  No Consent is
required to be obtained or filed by the Purchaser in connection with the
authorization, execution and delivery of any of the Transaction Agreements or
with the subscription for the Shares, except under the HSR Act or such as have
been obtained or filed.

 

4.5       Investment Representations.  Purchaser understands that the Shares
have not been registered under the Securities Act.  The Purchaser also
understands that the Shares are being offered and sold pursuant to an exemption
from registration contained in the Securities Act based in part upon the
Purchaser’s representations contained in the Agreement.  The Purchaser hereby
represents and warrants as follows:

 

(a)     Purchaser Acknowledgements. The Purchaser acknowledges that the Shares
have not been registered under the Securities Act or under any state or foreign
securities laws.  The Purchaser (i) acknowledges that it is acquiring the Shares
pursuant to an exemption from registration under the Securities Act solely for
investment with no present intention to distribute any of the Shares to any
person in violation of applicable securities Laws, (ii) will not sell or
otherwise dispose of any of the Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities Laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Shares and
of making an informed investment decision, (iv) is an “accredited investor” (as
that term is defined by Rule 501 of the Securities Act) and (v) (A) has been
furnished with or has had full access to all the information that it considers
necessary or appropriate to make an informed investment decision with respect to
the Shares, (B) has had an opportunity to discuss with management of the Company
the intended business and financial affairs of the Company and, in connection
therewith, obtained information necessary to verify any information furnished to
it or to which it had access (it being agreed and understood that this Clause
(v) does not affect the Company’s representations and warranties contained in
Section 3) and (C) can bear the economic risk of (x) an investment in the Shares
indefinitely and (y) a total loss in respect of such investment.  The Purchaser
has such





18

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

knowledge and experience in business and financial matters so as to enable it to
understand and evaluate the risks of and form an investment decision with
respect to its investment in the Shares and to protect its own interest in
connection with such investment. The Purchaser understands that there is no
assurance that any exemption from registration under the Securities Act will be
available to transfer the Shares and that, even if available, such exemption may
not allow the Purchaser to transfer all or any portion of the Shares under the
circumstances, in the amounts or at the times the Purchaser might propose.

 

(b)     No “Bad Acts.” The Purchaser’s responses in its Private Placement “Bad
Actor” Questionnaire, dated December 17, 2016, are true and correct.

 

(c)     Financial Capability.  The Purchaser has funds necessary to consummate
the Closing on the terms and conditions contemplated by this Agreement.

 

(d)     Ownership.  Neither the Purchaser nor any of its Controlled Affiliates
is the owner of record or the beneficial owner of Common Shares or Common Share
Equivalents.

 

4.6       Transfer Restrictions.

 

(a)       The Purchaser understands that the Shares shall be subject to
restrictions on resale pursuant to this Agreement and applicable securities Laws
and that any certificates representing the Shares or the applicable balance
account of the Purchaser with the Company’s transfer agent shall bear  transfer
restrictions with the effect of the following applicable legends:

 

(i)     “These securities have not been registered under the Securities Act of
1933.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under the Securities Act or an opinion of counsel (which counsel shall be
reasonably satisfactory to Merus N.V.) that such registration is not required or
unless sold pursuant to Rule 144 of the Securities Act.”;

 

(ii)     “These securities are subject to transfer and other restrictions set
forth in a Share Subscription Agreement, dated December 20, 2016, copies of
which are on file with Merus N.V.”; and

 

(iii)     any legend required by other applicable securities Laws.

 

(b)       The Shares shall not bear the transfer restrictions set forth in
Section 4.6(a)(i) hereof: (i) following a sale of Shares pursuant to an
effective registration statement covering the resale of such Shares,
(ii) following any sale of Shares pursuant to Rule 144 promulgated under the
Securities Act (“Rule 144”) (or any successor provision then in effect), or
(iii) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). In addition, the Shares shall not bear the
transfer restrictions set forth in Section 4.6(a)(iii) hereof following a sale
of Shares if, following a sale, the shares are not required to carry a legend
pursuant to such applicable securities Laws referred to in (iii) of the
immediately preceding sentence.





19

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Notwithstanding the foregoing, the Company shall direct the Transfer Agent to
remove the transfer restriction set forth in Section 4.6(a)(i) applicable to the
Shares upon: (y) the written request of the Purchaser, within two (2) Business
Days of such request, at such time as the Shares may be transferred without the
requirement that the Company be in compliance with the public information
requirements and without volume or manner-of-sale restrictions under Rule 144 or
(z) the determination by counsel satisfactory to the Company that the Shares are
no longer Registrable Shares (as defined below) pursuant to
Section 5.11(c)(ii)(B).

 

(c)       The Shares shall not bear the transfer restriction set forth in
Section 4.6(a)(ii) hereof upon the termination of the restrictions set forth in
Section 5.3.

 

5.        Covenants and Agreements.

 

5.1       Further Assurances.  Subject to the terms and conditions of this
Agreement, each of the Company and the Purchaser agrees to use its reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and assist the other party hereto in doing, all things reasonably
necessary, proper or advisable to obtain satisfaction of the conditions
precedent to the consummation of the transactions contemplated at the Closing,
including:  (a) obtaining all necessary Consents and the making of all filings
and the taking of all steps as may be necessary, including convening any
prerequisite meetings of bodies of the Company, to obtain a required Consent or
avoid an Action by any Governmental Authority, (b) the defending of any Actions
challenging this Agreement or any other Transaction Agreements or the
consummation of the transactions contemplated hereby or thereby, including
seeking to have any stay or temporary restraining order entered by any court or
other Governmental Authority vacated or reversed, and (c) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement and the
other Transaction Agreements.

 

5.2       Standstill.  During the period commencing on the Closing Date and
ending on the earliest of (i) the [**] anniversary of the Closing Date, (ii) the
date the Company publicly announces its intent to initiate or consummate any
merger, consolidation, acquisition, scheme, business combination or other
extraordinary transaction in which the Company or any of its Subsidiaries is a
constituent entity or party, (iii) the submission or announcement of the intent
to make any bona fide offer or attempt by any third party to acquire all or a
substantial portion of the securities or assets of the Company through any
means, process or structure and (iv) the termination of the Collaboration
Agreement (the “Standstill Period”), the Purchaser agrees that, without the
prior approval of the Company, the Purchaser will not, directly or indirectly,
through its Controlled Affiliates or as a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with any other Person:

 

(a)     purchase, offer to purchase, or agree to purchase or otherwise acquire
beneficial ownership of any Common Shares or Common Share Equivalents, provided
that, after the issuance by the Company of Common Shares as a result of an
equity financing, the Purchaser may purchase Common Shares in routine trading
transactions in an amount up to such number of shares as would result in the
Purchaser maintaining its percentage ownership of the issued and outstanding
Common Shares as of immediately prior to such issuance;

 





20

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(b)     make, or in any way participate in, any solicitation of proxies to vote,
or seek to advise or influence any person with respect to the voting of, any
voting securities of the Company or any of its Subsidiaries, or seek or propose
to influence, advise, change or control the management, supervisory board,
management board, policies, affairs or strategy of the Company by way of any
public communication or other communications to securityholders intended for
such purpose;

 

(c)     make a proposal for, or offer of (with or without conditions) any
acquisition of or extraordinary transaction involving the Company or any of its
Subsidiaries or any of their respective securities or assets;

 

(d)     effect or seek to effect (including, without limitation, by entering
into discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether public or otherwise) to effect or participate
(except as a holder of Common Shares) in a merger, consolidation, division,
acquisition or exchange of substantially all assets or equity, change of control
transaction, recapitalization, restructuring, liquidation or similar transaction
involving the Company or any of its Subsidiaries;

 

(e)     enter into any discussions, negotiations, arrangements or understandings
with or form a group with, any third party in connection with such third party’s
taking, planning to take, or seeking to take any of the actions prohibited by
clauses (a) through (d) of this Section 5.2 or otherwise act, alone or in
concert with others, to seek to control or influence the supervisory and
management boards or the management or policies of the Company, including its
Subsidiaries; or

 

(f)     publicly disclose any intention, plan or arrangement regarding any of
the actions prohibited by clauses (a) through (e) of this Section 5.2; provided
that, the foregoing restrictions of this Section 5.2 shall not (i) restrict
private, non-public discussions regarding a transaction otherwise prohibited by
this Section 5.2 with the supervisory board or management board of the Company;
(ii) prohibit the Purchaser or its subsidiaries from acquiring securities of, or
from entering into any merger or other business combination with, another Person
that beneficially owns securities of the Company; provided, that the purpose of
entering into such transaction is not to circumvent the terms in this
Section 5.2; or (iii) limit the ability of the Purchaser to exercise its rights
under Section 5.12.

 

5.3       Restrictions on Transfer.

 

(a)       During the period commencing on the Closing Date and ending on the
earlier of (i) the eighteen (18) month anniversary of the Closing Date and
(ii) the expiration of the Standstill Period (the “Lock-Up Period”), the
Purchaser will not Transfer any Shares (or Common Shares purchased pursuant to
Section 5.2(a) hereof). Notwithstanding this Section 5.3, the Purchaser shall be
permitted to Transfer any portion or all of its Shares at any time under the
following circumstances:





21

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

(i)      Transfers to any Affiliate, but only if the transferee agrees in
writing for the benefit of the Company (in form and substance satisfactory to
the Company and with a copy thereof to be furnished to the Company) to be bound
by the terms of this Agreement and if the transferee and the transferor agree
for the express benefit of the Company that the transferee shall Transfer Shares
so Transferred back to the transferor at or before such time as the transferee
ceases to be an Affiliate of the transferor; or

 

(ii)     Transfers that have been approved in writing by the Company; or

 

(iii)     if, following the Closing Date, the (A) Purchaser exceeds 20%
ownership of the Company’s voting securities solely as a result of an action
taken by the Company and (B) as a result of (iii)(A), the Purchaser’s auditors
determine that the Company’s financial results must be consolidated with the
Purchaser’s in the Purchaser’s financial statements pursuant to the principles
of consolidation under U.S. generally accepted accounting principles (“U.S.
GAAP”), Transfers made in order to reduce the Purchaser’s ownership of the
Company voting securities to the greater of (y) 19.99% and (z) such amount as
would not require such consolidation under U.S. GAAP.

 

(b)       From the period commencing on the date of the expiration of the
Lock-Up Period (the “Lock-Up Expiration Date”) until the three (3) year
anniversary of the Lock-Up Expiration Date, the Purchaser will not, without the
prior written consent of the Company, Transfer more than (i) one-third (1/3) of
the Shares during any twelve (12) month period or (ii) ten percent (10%) of the
Shares during any three (3) month period; provided, that if the Standstill
Period is terminated other than in connection with the three (3) year
anniversary of the Closing Date, the volume limitations on Transfer set forth in
this Section 5.3(b) shall also terminate.

 

5.4       Voting of Shares.  During the Standstill Period, in any vote of the
shareholders of the Company (including, without limitation, with respect to the
election of members of the management board and supervisory board), the
Purchaser shall, and shall cause its Controlled Affiliates to, vote with respect
to all voting securities of the Company as to which it is entitled to vote in
accordance with the recommendation of a majority of the supervisory
board.  Notwithstanding this Section 5.4, the Purchaser and its Affiliates may
vote any or all of the voting securities of the Company as to which they are
entitled to vote, as they may determine in their sole discretion with respect to
(i) any transaction the consummation of which would result in a Change of
Control of the Company, (ii) any resolution to issue Common Shares or to grant
rights to subscribe for Common Shares or to designate the management board as
the authorized body to issue Common Shares or grant rights to subscribe for
Common Shares, (iii) any resolution to authorize the management board to
repurchase more than 20% of the issued and outstanding Common Shares on the date
of such resolution, (iv) any resolution to approve resolution of the management
board regarding a significant change in the identity or nature of the Company
pursuant to section 2:107a of the Dutch Civil Code, (v) any resolution to amend
the articles of association of the Company that would (A) materially affect the
voting rights of the Common Shares or (B) disproportionally (or uniquely) and
adversely affect the rights or benefits attached to or derived from the Common
Shares owned by the Purchaser and its subsidiaries as compared





22

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

to the other holders of Common Shares, (vi) any resolution to dissolve or
liquidate the Company or (vii) any resolution to merge or demerge the Company.
During the Standstill Period, the Purchaser shall, and shall cause each of its
Controlled Affiliates to, (a) be present in person or represented by proxy at
all meetings of shareholders of the Company so that all voting securities of the
Company as to which they are entitled to vote shall be counted as present for
the purpose of determining the presence of a quorum at such meeting, provided
that, if the Purchaser or Controlled Affiliate is represented by proxy, the
Purchaser or Controlled Affiliate shall designate a third party to act as such
proxy who is not a member of the Company’s supervisory board, the Company’s
management board, or is an officer or employee of the Company; and (b) vote with
respect to all voting securities of the Company as to which each is entitled to
vote and not to abstain from any vote.

 

5.5       Securities Law Disclosure; Publicity.  No public release or
announcement concerning the transactions contemplated hereby or by any other
Transaction Agreement, including the public filing of any Transaction Agreement
pursuant to applicable securities Laws, shall be issued by the Company or the
Purchaser without the prior consent of the Company (in the case of a release or
announcement by the Purchaser) or the Purchaser (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably withheld,
conditioned or delayed), except for any such release or announcement as may be
required by securities Law or other applicable Law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
Company or the Purchaser, as the case may be, shall allow the Purchaser or the
Company, as applicable, reasonable time to comment on such release or
announcement in advance of such issuance and the disclosing party shall consider
the other party’s comments in good faith.  Following execution and delivery of
this Agreement, the Company and the Purchaser shall issue a joint press release
substantially in the form set forth in Exhibit B.

 

5.6       NASDAQ Matters.  Prior to the Closing, the Company shall (a) take all
actions which are necessary, including providing appropriate notice to NASDAQ of
the transactions contemplated by this Agreement, for the Shares purchased at the
Closing to remain listed on the NASDAQ Global Market and (b) comply with all
listing, reporting, filing, and other obligations under the rules of NASDAQ and
of the SEC.

 

5.7       Interim Operations of the Company.  Prior to the Closing Date or the
earlier termination of this Agreement in accordance with its terms, the Company
shall not voluntarily delist from the NASDAQ Global Market.  Between the date
hereof and the Closing Date, the Company will not amend its articles of
association in a manner that is adverse to the Purchaser’s rights under the
Transaction Agreements, and will not take or knowingly omit to take any action,
or permit its Subsidiaries to take or to knowingly omit to take any action, that
would or could reasonably be expected to have a Material Adverse Effect.

 

5.8       Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the offer or sale of the
Shares to be issued to the Purchaser hereunder for purposes of the rules and
regulations of any of the following markets or exchanges on which the Common
Shares or the Company is listed or quoted for trading on the date in question:
the Pink





23

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

OTC Markets, the OTC Bulletin Board, the NASDAQ Capital Market, the NASDAQ
Global Market, the NASDAQ Global Select Market, the NYSE MKT or the New York
Stock Exchange.

 

5.9       Notification.  After the date hereof and prior to the Closing Date,
the Company shall promptly deliver to the Purchaser a written notice of any
event or development that would, or could reasonably be expected to, result in
any condition to Closing set forth in Section 6, not to be satisfied.

 

5.10     Use of Proceeds.  The net proceeds received by the Company from each
Closing shall be used for general corporate purposes at the direction of the
management board of the Company.

 

5.11     Registration Rights.   The Company covenants and agrees as follows:

 

(a)       On June 1, 2017, or such earlier time as the Company in its sole
discretion may agree in writing, or such later time as the Purchaser in its sole
discretion may agree in writing, the Company shall file a registration statement
to register the resale of the Registrable Shares on a Form F-3 registration
statement (or such other form appropriate for such purpose if the Company does
not meet the eligibility requirements for use of Form F-3) under the Securities
Act and use reasonable best efforts to have such registration statement declared
effective and maintain the effectiveness of such registration statement for a
period ending on the date the Purchaser no longer holds Registrable Shares.

 

(b)       All expenses, other than Selling Expenses (as defined below), incurred
in connection with registrations, filings or qualifications pursuant to this
Section 5.11, including all registration, filing and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, shall be borne and paid by
the Company.  All Selling Expenses shall be borne by the Purchaser; or if there
are other selling shareholders with shares being registered pursuant to such
registration statement, then pro rata by the selling shareholders based on the
number of shares sold by such selling shareholder in the offering.

 

(c)       For the purposes of this Section 5.11,

 

(i)     “Losses” means any loss, damage, claim or liability (joint or several)
to which a party hereto may become subject under the Securities Act, the
Exchange Act, or other federal or state law, insofar as such loss, damage, claim
or liability  arises out of and is based upon: (A) any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement of the Company registering the resale of the Registrable Shares,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto or (B) an omission or alleged omission to
state in such registration statement a material fact required to be stated
therein, or necessary to make the statements therein not misleading.

 

(ii)     “Registrable Shares” means the Shares held by Purchaser including,
without limitation, any Common Shares paid, issued or distributed in respect of
any such Shares by way of stock dividend, stock split or distribution, or in
connection with a





24

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

combination of shares, recapitalization, reorganization, merger or
consolidation, or otherwise, but excluding Common Shares acquired in the open
market before or after the date hereof, provided, however, that the Shares will
not be “Registrable Shares” (A) after the Shares have been sold pursuant to an
effective registration statement or in compliance with Rule 144, (B) when the
remaining Shares held by the Purchaser could, in the opinion of counsel
satisfactory to the Company, be sold by the Purchaser in a single transaction
under the terms of this Agreement and the volume and manner of sale limitations
under Rule 144, or (C) upon such time as the registration statement registering
the resale of the Registrable Shares has been effective for forty two (42)
months following the Lock-up Expiration Date (regardless of whether such months
are consecutive).

 

(iii)     “Selling Expenses” means the fees and disbursements of counsel for the
Purchaser.

 

(d)       With a view to making available to the Purchaser the benefits of
Rule 144, during the twelve (12) month period following the expiration of the
Lock-Up Period, the Company covenants that it will use commercially reasonable
efforts to (i) file in a timely manner all reports and other documents required,
if any, to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted thereunder and (ii) make available information
necessary to comply with Rule 144 with respect to resales of the Shares under
the Securities Act, at all times, to the extent required from time to time to
enable the Purchaser to resell Shares without registration under the Securities
Act within the limitation of the exemptions provided by (A) Rule 144 (if
available with respect to resales of the Shares), as such rule may be amended
from time to time or (B) any other rules or regulations now existing or
hereafter adopted by the SEC.

 

(e)       To the extent permitted by law, the Company will indemnify and hold
harmless the Purchaser, and the partners, members, officers and directors of the
Purchaser and each Person, if any, who controls the Purchaser (collectively,
“Purchaser Indemnified Parties”), against any Losses, and the Company will pay
to the Purchaser Indemnified Parties any legal or other reasonable and
documented expenses incurred thereby in connection with investigating or
defending any claim or proceeding from which Losses may result, as such expenses
are incurred; provided, however, that the indemnity agreement contained in this
Section 5.11(e) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, nor shall the Company be
liable for any Losses to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any Purchaser Indemnified Party
expressly for use in connection with such registration.

 

(f)       Promptly after receipt by the Purchaser under this Section 5.11 of
notice of the commencement of any action (including any governmental action) for
which a Purchaser Indemnified Party may be entitled to indemnification
hereunder, the Purchaser Indemnified Party will, if a claim in respect thereof
is to be made against the Company under this Section 5.11, give the Company
notice of the commencement thereof.  The Company shall have the right to
participate in such action and, to the extent the Company so desires, and to
assume the





25

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

defense thereof with counsel mutually satisfactory to the Purchaser Indemnified
Parties; provided, however, that the Purchaser Indemnified Parties shall have
the right to retain one separate counsel for all such Purchaser Indemnified
Parties, with the reasonable and documented fees and expenses to be paid by the
Company, if representation of the Purchaser by the counsel retained by the
Company would be inappropriate due to actual or potential conflict of interest
between the Purchaser Indemnified Parties and the Company.  The failure to give
notice to the Company within a reasonable time of the commencement of any such
action shall relieve the Company of any liability to the Purchaser Indemnified
Parties under this Section 5.11, only to the extent that such failure materially
prejudices the Company’s ability to defend such action.  The failure to give
notice to the Company will not relieve it of any liability that it may have to
the Purchaser otherwise than under this Section 5.11.

 

(g)       To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which contribution under the Securities
Act may be required on the part of the Purchaser Indemnified Parties, then such
parties will contribute to the aggregate losses, claims, damages, liabilities,
or expenses to which they may be subject (after contribution from others) in
such proportion as is appropriate to reflect the relative fault of the Company
and each Purchaser Indemnified Party in connection with the statements,
omissions, or other actions that resulted in such loss, claim, damage,
liability, or expense, as well as to reflect any other relevant equitable
considerations.  The relative fault of the Company and each Purchaser
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the Company or by a Purchaser Indemnified Party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case (x) the
Purchaser will not be required to contribute any amount in excess of the public
offering price of all such Registrable Shares offered and sold by the Purchaser
pursuant to such registration statement, and (y) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

5.12     Participation in Future Financing.

 

(a)     Subject to compliance with applicable securities laws, until the earlier
of (i) such time as the Purchaser Transfers more than [**] of the Shares and
(ii) termination of the Standstill Period, upon any issuance of Common Shares by
the Company in a private placement to institutional investors for cash
consideration (a “Subsequent Financing”), the Company agrees at least [**]
Trading Days prior to the closing of the Subsequent Financing, to deliver to the
Purchaser written notice of its intention to effect a Subsequent Financing (the
“Subsequent Financing Notice”).  The Subsequent Financing Notice shall describe
in reasonable detail the proposed terms of such Subsequent Financing, the amount
of proceeds intended to be raised thereunder and the Person or Persons through
or with whom such Subsequent Financing is proposed to be effected. Upon receipt
of the Subsequent Financing Notice, the Company and the Purchaser shall in good
faith discuss the Purchaser’s participation in the Subsequent Financing up to
the Purchaser’s Pro-Rata Share (as defined below) on the same terms, conditions
and price provided for in the Subsequent Financing. For purposes of this
Agreement, the Purchaser’s





26

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Pro-Rata Share” shall be equal to the number of Common Shares deemed to be
beneficially owned by the Purchaser immediately prior to the date of the
Subsequent Financing Notice (based upon documentation or written representation
reasonably satisfactory to the Company), divided by the total number of Common
Shares outstanding (including any Common Shares issuable upon conversion or
exercise of outstanding Common Share Equivalents deemed to be beneficially owned
by the Purchaser and included in the numerator of its pre-Subsequent Financing
Notice beneficial ownership calculation) immediately prior to the closing of the
Subsequent Financing.

 

(b)     If the Purchaser desires to participate in such Subsequent Financing,
the Purchaser must provide written notice to the Company, by not later than 5:30
p.m. (New York City time) on the [**] Trading Day after the Purchaser has
received the Subsequent Financing Notice (the “Participation Deadline”), that
the Purchaser is willing to participate in the Subsequent Financing and stating
the amount of the Purchaser’s elected participation, but in no event shall such
amount of Common Shares that would cause the Purchaser to exceed its Pro-Rata
Share.  If the Company receives no such notice from the Purchaser as of the
Participation Deadline, the Purchaser shall be deemed to have notified the
Company that it does not elect to participate in the Subsequent Financing.

 

(c)     Notwithstanding anything to the contrary in this Section 5.12, it is
understood and agreed that: (i) the foregoing agreement to engage in good faith
discussions with respect to a Subsequent Financing only applies in the event of
a private placement with institutional investors (i.e., not a public offering or
in connection with a strategic transaction) and (ii) the Company will neither be
obligated to include the Purchaser as an investor in any such private placement
nor will the Purchaser be obligated to invest in any such private placement.

 

(d)     If, by the [**] day following delivery of the Subsequent Financing
Notice, no public disclosure regarding a transaction with respect to the
Subsequent Financing has been made, such Subsequent Financing shall be deemed to
have been abandoned and the Purchaser shall not be in possession of any
material, non-public information with respect to the Company, unless the Company
advises the Purchaser that the Subsequent Financing has not been abandoned.  The
Company understands and confirms that the Purchaser may rely on this
Section 5.12(d) when effecting transactions in securities of the Company.

 

5.13     PFIC Reporting.  For so long as the Purchaser holds Shares, the Company
hereby agrees to reasonably cooperate with the Purchaser in order to permit the
Purchaser to determine whether the Company is at any time a “passive foreign
investment company” (as defined in Section 1297(a) of the Code) (a “PFIC”).  In
furtherance of the foregoing, the Company shall notify the Purchaser if, in good
faith, the Company reasonably believes the Company or any of its controlled
Subsidiaries was a PFIC during the prior taxable year.  If the Company
determines that the Company or any of its controlled subsidiaries is a PFIC, the
Company shall (i) promptly after such determination notify the Purchaser,
(ii) timely provide such information to the Purchaser as the Purchaser may
reasonably request to enable the Purchaser to complete its U.S. Internal Revenue
Service Form 8621 with respect to such entity and (iii) use reasonable efforts
to provide such statements, information and documentation as the Purchaser
reasonably believes is necessary for it to make an election to treat such
subsidiary as a “qualified electing fund” under Section 1295 of the Code.

 





27

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

5.14     Controlled Foreign Corporation. For so long as the Purchaser is a
“United States shareholder” within the meaning of Section §951(b) of the Code (a
“10% U.S. Shareholder”) of the Company at any point during a taxable year, then
the Company hereby agrees to reasonably cooperate with the Purchaser in order to
permit the Purchaser to determine whether the Company is a “controlled foreign
corporation” within the meaning of Section 957 of the Code (a “CFC”).  If the
Company is or is likely to have become a CFC, then the Company shall use
reasonable efforts to provide to the Purchaser such information as it may
reasonably request to assist the Purchaser to timely comply with its filing
obligations under the Code, including but not limited to Internal Revenue
Service Form 5471.

 

6.         Conditions to Closing.

 

6.1       Conditions to Purchaser’s Obligations at the Closing.  The Purchaser’s
obligation to purchase Shares at the Closing is subject to the satisfaction, at
or prior to the Closing Date, of the following conditions (unless waived in
writing by the Purchaser):

 

(a)     Representations and Warranties.  The representations and warranties made
by the Company in Section 3 hereof shall be true and correct in all material
respects as of the Signing Date and the Closing Date as if made on such date,
except to the extent any such representation and warranty is (i) already
qualified by materiality, in which case it shall be true and correct as of such
dates or (ii) specifically made as of a particular date, in which case it shall
be true and correct as of such date.

 

(b)     Performance of Obligations.  The Company shall have performed and
complied in all material respects with all agreements and conditions herein
required to be performed or complied with by the Company on or before the
Closing Date.

 

(c)     Legal Investment.  The sale and issuance of the Shares shall be legally
permitted by all Laws to which the Purchaser and the Company are subject.

 

(d)     No Orders.  No Order shall be in effect preventing the consummation of
the transactions contemplated by the Transaction Agreements.

 

(e)     Closing Deliverables.  The Company shall deliver or cause to be
delivered to the Purchaser all items listed in Section 2.3(a).

 

(f)     Collaboration Agreement.  The Company shall have executed the
Collaboration Agreement, the only remaining condition to the effectiveness of
the Collaboration Agreement shall be the Closing, the Effective Date (as such
term is defined in the Collaboration Agreement) of the Collaboration Agreement
shall occur concurrently with the Closing, no breach by the Company of any term
of or obligation under the Collaboration Agreement shall have occurred and be
continuing, and the Collaboration Agreement shall not have been terminated in
accordance with its terms.

 

(g)     Consents, Permits, and Waivers.  All Consents necessary or appropriate
for consummation of the transactions contemplated by the Transaction Agreements
shall have been obtained, including the approval of the supervisory board of the
Company.  All





28

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

filings to be made under the HSR Act or any other similar antitrust Laws
(including but not limited to the Netherlands), with respect to the Transaction
Agreements and the transactions contemplated hereby and thereby, shall have been
made and the applicable waiting period, including all extensions thereof, under
the HSR Act or any other similar antitrust Laws (including but not limited to
the Netherlands), shall have expired or been terminated.

 

(h)     Material Adverse Effect.  No Material Adverse Effect shall have occurred
and be continuing.

 

(i)     The Company’s NASDAQ Listing.  The Company’s Common Shares shall
continue to be listed on the NASDAQ Global Market.

 

(j)     No Outstanding Preference Shares.  Stichting Continuïteit Merus shall
not have exercised, either in whole or in part, its call option to have
preference shares issued to it, or Stichting Continuïteit Merus shall have
exercised, either in whole or in part, its call option to have preference shares
issued to it in circumstances where such exercise is not detrimental to the
Purchaser, to be determined in the Purchaser’s reasonable discretion.

 

6.2       Conditions to Company’s Obligations at the Closing.  The Company’s
obligation to issue and sell Shares at the Closing is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
(unless waived in writing by the Company):

 

(a)     Representations and Warranties.  The representations and warranties in
Section 4 made by the Purchaser shall be true and correct in all material
respects as of the Signing Date and the Closing Date as if made on such date,
except to the extent any such representation and warranty is (i) already
qualified by materiality, in which case it shall be true and correct as of such
dates or (ii) specifically made as of a particular date, in which case it shall
be true and correct as of such date.

 

(b)     Performance of Obligations.  The Purchaser shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by the Purchaser on or before the Closing Date.

 

(c)     Legal Investment.  The sale and issuance of the Shares shall be legally
permitted by all Laws to which the Purchaser and the Company are subject.

 

(d)     No Orders.  No Order shall be in effect preventing the consummation of
the transactions contemplated by the Transaction Agreements.

 

(e)     Closing Deliverables.  The Purchaser shall deliver or cause to be
delivered to the Company all items listed in Section 2.3(b).

 

(f)     Collaboration Agreement.  The Purchaser shall have executed the
Collaboration Agreement, the only remaining condition to the effectiveness of
the Collaboration Agreement shall be the Closing, the Effective Date (as such
term is defined in the Collaboration Agreement) of the Collaboration Agreement
shall occur concurrently with the Closing, no breach by the Purchaser of any
term of or obligation under the Collaboration Agreement shall have





29

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

occurred and be continuing, and the Collaboration Agreement shall not have been
terminated in accordance with its terms.

 

(g)     Consents, Permits, and Waivers.  All Consents necessary or appropriate
for consummation of the transactions contemplated by the Transaction Agreements
shall have been obtained.  All filings to be made under the HSR Act or any other
similar antitrust Laws (including but not limited to the Netherlands), with
respect to the Transaction Agreements and the transactions contemplated hereby
and thereby, shall have been made and the applicable waiting period, including
all extensions thereof, under the HSR Act or any other similar antitrust Laws
(including but not limited to the Netherlands), shall have expired or been
terminated.

 

7.         Notification under the HSR Act

 

7.1       As a result of the aggregate consideration being paid by the Purchaser
under this Agreement and the Collaboration Agreement, which satisfies the size
of transaction jurisdictional threshold under the HSR Act, the parties shall, as
soon as practicable, and, in any event, no later than five (5) Business Days
after the Signing Date, file or cause to be filed with the Federal Trade
Commission (the “FTC”) and the Department of Justice (the “DOJ”) the
notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder with respect to the transactions contemplated
by this Agreement. The parties will use all reasonable efforts to respond on a
timely basis to any requests for additional information made by either of such
agencies.  Each party will be responsible for its own costs and expenses and the
Purchaser will be responsible for all filing fees associated with any
notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder.

 

7.2       The Purchaser and the Company shall: (i) reasonably cooperate with
each other in connection with any investigation or other inquiry relating to the
transactions contemplated by the Transaction Agreements; (ii) reasonably keep
the other party informed of any communication received by such party from, or
given by such party to, the FTC, the DOJ or any other merger control authority
and of any communication received or given in connection with any proceeding by
a private party, in each case regarding the transactions contemplated by the
Transaction Agreements; (iii) promptly respond to and certify substantial
compliance with any inquiries or requests received from the FTC or the DOJ for
additional information or documentation; (iv) reasonably consult with each other
in advance of any meeting or conference with the FTC, the DOJ or any other
merger control authority, and to the extent permitted by the FTC, the DOJ or
such other merger control authority and reasonably determined by such party to
be appropriate under the circumstances, give the other party or their counsel
the opportunity to attend and participate in such meetings and conferences; and
(v) permit the other party or their counsel to the extent reasonably practicable
to review in advance, and in good faith consider the views of the other party or
their counsel concerning, any submission, filing or communication (and documents
submitted therewith) intended to be given by it to the FTC, the DOJ or any other
merger control authority; provided, however, such party shall be under no
obligation to reschedule any meetings or conferences with the FTC, the DOJ or
any other merger control authority to enable the other party to attend.

 





30

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

8.         Miscellaneous.

 

8.1       Termination. This Agreement may be terminated at any time prior to the
Closing by:

 

(a)     mutual written consent of the Company and the Purchaser;

 

(b)     either the Company or the Purchaser, upon written notice to the other no
earlier than ninety (90) days after the Signing Date (the “Termination Date”),
if the Closing has not been consummated by the Termination Date;

 

(c)     either the Company or the Purchaser, upon written notice to the other,
if any of the conditions to the Closing set forth in Section 6.1(c), 6.1(d),
6.1(g), 6.2(c), 6.2(d) or 6.2(g) as applicable, despite the use of reasonable
efforts shall have become incapable of fulfillment by the Termination Date and
shall not have been waived in writing by the other party within ten
(10) Business Days after receiving receipt of written notice of an intention to
terminate pursuant to this clause (c); provided, however, that the right to
terminate this Agreement under this Section 8.1(c) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure to consummate the transactions
contemplated hereby prior to the Termination Date;

 

(d)     the Company, upon written notice to the Purchaser, so long as the
Company is not then in breach of its representations, warranties, covenants or
agreements under this Agreement such that any of the conditions set forth in
Section 6.1(a) despite the use of reasonable efforts could not be satisfied by
the Termination Date, (i) upon a material breach of any covenant or agreement on
the part of the Purchaser set forth in this Agreement, or (ii) if any
representation or warranty of the Purchaser shall have been or become untrue, in
each case such that any of the conditions set forth in Section 6.2(a) or 6.2(b),
as applicable, could not be satisfied by the Termination Date; or

 

(e)     the Purchaser, upon written notice to the Company, so long as the
Purchaser is not then in breach of its representations, warranties, covenants or
agreements under this Agreement such that any of the conditions set forth in
Section 6.2(a) or 6.2(b), as applicable, despite the use of reasonable efforts
could not be satisfied by the Termination Date, (i) upon a breach of any
covenant or agreement on the part of the Company set forth in this Agreement, or
(ii) if any representation or warranty of the Company shall have been or become
untrue, in each case such that any of the conditions set forth in
Section 6.1(a) or 6.1(b), 6.1(h), 6.1(i) or 6.1(j) as applicable, could not be
satisfied by the Termination Date.

 

8.2       Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1 hereof, (a) this Agreement (except for this
Section 8 (other than Section 8.10 and 8.17), and any definitions set forth in
this Agreement and used in such sections) shall forthwith become void and have
no effect, without any liability on the part of any party hereto or its
Affiliates, and (b) all filings, applications and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other Person to which they were made or appropriately amended to
reflect the termination of the transactions contemplated hereby; provided,
however, that nothing contained in this Section 8.2 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.





31

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

8.3       Governing Law; Waiver of Jury Trial.  This Agreement shall be governed
by and construed in accordance with the Laws of the State of New York, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction, provided, that (i) the issue
of the Shares as described in Section 2.1 and the private deed of issue of the
Shares as described in Section 2.3(vii), (ii) the transfer of the Shares as
described in Section 2.2, (iii) Section 3.1(a) to the extent relating to the
Company, (iv) the capitalization of the Company as described in Section 3.3(a),
(v) Section 3.4, to the extent relating to the Company and (vi) Section 3.22
(clauses (i) through (vi) above, jointly, the “Dutch Law Matters”), shall be
governed exclusively by, and construed in accordance with, the laws of the
Netherlands, without regard to the conflict of laws principles thereof that
would require the application of the Law of any other jurisdiction. The parties
irrevocably and unconditionally submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York solely and
specifically for the purposes of any action or proceeding arising out of or in
connection with this Agreement, provided that the courts of the Netherlands
shall have exclusive jurisdiction over the Dutch Law Matters. EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES THAT JURISDICTION AND VENUE IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY ANY PARTY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (INCLUDING ANY SUIT, ACTION OR PROCEEDING SEEKING EQUITABLE RELIEF)
SHALL PROPERLY AND EXCLUSIVELY LIE IN THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF NEW YORK OR, IN ACCORDANCE WITH THIS SECTION 8.3, THE COURTS OF THE
NETHERLANDS (THE “CHOSEN COURTS”). EACH PARTY HERETO FURTHER AGREES NOT TO BRING
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE CHOSEN COURTS
PURSUANT TO THE FOREGOING SENTENCE (OTHER THAN UPON APPEAL). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE CHOSEN COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO
SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE
WOULD BE PROPER IN EACH OF THE CHOSEN COURTS, AND HEREBY WAIVE ANY OBJECTION
THAT ANY SUCH CHOSEN COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE) INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTIES HERETO THAT THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT
UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH
ANY COURT AS WRITTEN





32

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

 

8.4       Survival.  The representations, warranties, covenants and agreements
made herein shall survive for three (3) years following the Closing.  The
representations, warranties, covenants and obligations of the Company, and the
rights and remedies that may be exercised by the Purchaser, shall not be limited
or otherwise affected by or as a result of any information furnished to, or any
investigation made by or knowledge of, the Purchaser or its representatives.

 

8.5       Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding upon
the parties hereto and their respective successors, assigns, heirs, executors
and administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares from time to time; provided, however,
that prior to the receipt by the Company of adequate written notice of the
transfer of any Shares specifying the full name and address of the transferee,
the Company may deem and treat the person listed as the holder of such Shares in
its records as the absolute owner and holder of such Shares for all purposes. 
This Agreement may not be assigned by any party hereto without the consent of
the other party, provided, that the Purchaser may assign its rights and
obligations hereunder in whole or in part to any Affiliate of the Purchaser or
to any successor of the Purchaser as a result of a Change of Control of the
Purchaser, provided further, that in the case of such assignment the assignee
shall agree in writing to be bound by the provisions of this Agreement and the
Purchaser shall not be relieved of its obligations hereunder.

 

8.6       Entire Agreement.  This Agreement, the exhibits and schedules hereto,
the other Transaction Agreements, and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and no party shall be liable for or
bound to any other in any manner by any oral or written representations,
warranties, covenants and agreements except as specifically set forth herein and
therein.

 

8.7       Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  Upon such determination that any provision of this
Agreement, or the application of any such provision, is invalid, illegal, void
or unenforceable, the Company and the Purchaser shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Company and the
Purchaser as closely as possible to the fullest extent permitted by Law in an
acceptable manner to the end that the transactions contemplated hereby and the
other Transaction Agreements are fulfilled to the greatest extent possible.

 

8.8       Amendment.  No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of the Purchaser and the Company.  Any amendment effected in accordance
with this Section 8.8 shall be binding upon each holder of Shares purchased
under this Agreement at the time outstanding,





33

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

each future holder of all such Shares, and the Company, and any amendment not
effected in accordance with this Section 8.8 shall be void and of no effect.

 

8.9       Waivers; Delays or Omissions.  It is agreed that no delay or omission
to exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any Consent of any kind or character on any party’s part of
any breach, default or noncompliance under this Agreement or any waiver on such
party’s part of any provisions or conditions of the Agreement must be in writing
and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement, by Law, or otherwise
afforded to any party, shall be cumulative and not alternative.  Any waiver
effected in accordance with this Section 8.9 shall be binding upon each holder
of Shares purchased under this Agreement at the time outstanding, each future
holder of all such Shares, and the Company, and any waiver not effected in
accordance with this Section 8.9 shall be void and of no effect.

 

8.10     Equitable Relief.  Each of the Company and the Purchaser hereby
acknowledges and agrees that the failure of the Company to perform its
respective agreements and covenants hereunder will cause irreparable injury to
the Purchaser, for which damages, even if available, will not be an adequate
remedy. Accordingly, the Company hereby agrees that the Purchaser shall be
entitled to seek the issuance of equitable relief by any court of competent
jurisdiction to compel performance of the Company’s obligations.

 

8.11     Notices. All notices and other communications under this Agreement must
be in writing and are deemed duly delivered when (a) delivered if delivered
personally or by nationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by United States of America certified or registered
mail, return receipt requested; in each case to the following addresses or
facsimile numbers and marked to the attention of the individual (by name or
title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):

 

If to the Company:

 

Merus N.V.

Yalelaan 62

3584 CH Utrecht

The Netherlands

Attention:  Management Board of Merus N.V.

Anne Noordzij, Head of Legal





34

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

with a copy (which will not constitute notice) to:

 

Latham & Watkins LLP

 

200 Clarendon Street

Boston, MA 02116

Facsimile: [**]

Attention: Peter N. Handrinos

 

and

 

Eversheds B.V.

De Cuserstaat 85a

1008 AC Amsterdam

The Netherlands

Facsimile: [**]

Attention: Tom van Wijngaarden

 

If to the Purchaser:

 

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

United States of America

Facsimile: [**]

Attention: General Counsel

 

with a copy (which will not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

United States of America

Facsimile: [**]

Attention:  Randall Sunberg

Emilio Ragosa

 

8.12     Expenses.  Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement.

 

8.13     Attorneys’ Fees.  In the event that any Action is instituted under or
in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 





35

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

8.14     Titles and Subtitles.  The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.

 

8.15     Counterparts.  This Agreement may be executed in any number of
counterparts (including via facsimile, PDF or other electronic signature), each
of which shall be an original, but all of which together shall constitute one
instrument.

 

8.16     Broker’s Fees.  Each party hereto represents and warrants that no
agent, broker, investment banker, person or firm acting on behalf of or under
the authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein.  Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 8.16 being untrue.

 

8.17     Pronouns.  All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.  The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation”. The meanings given to terms defined herein will be
equally applicable to both the singular and plural forms of such terms. All
references to “dollars” or “$” will be deemed references to the lawful money of
the United States of America.  All exhibits attached hereto and all other
attachments hereto are hereby incorporated herein by reference and made a part
hereof.

 

8.18     Third Party Beneficiaries.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any party hereto.  No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
party hereto.

 

8.19     No Strict Construction.  This Agreement has been prepared jointly and
will not be construed against either party.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any provisions of this Agreement.

 

[Signature Page to Follow]

 



36

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

 

 

 

Company:

 

 

 

MERUS N.V.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ton Logtenberg

 

By:

/s/ Shelley Margetson

Name:

Ton Logtenberg

 

Name:

 Shelley Margetson

Title:

Chief Executive Officer

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 





[Signature Page to the Merus Share Subscription Agreement]

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

 

 

 

 

 

Purchaser:

 

 

 

 

INCYTE CORPORATION

 

 

 

 

 

 

By:

/s/ Hervé Hoppenot

 

 

Name:Hervé Hoppenot

 

 

Title:President and CEO

 

 



[Signature Page to the Merus Share Subscription Agreement]

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

EXHIBIT A

 

FORM OF OPINION OF EVERSHEDS B.V.

 



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

EXHIBIT B

 

JOINT PRESS RELEASE

 

--------------------------------------------------------------------------------